Name: Commission Regulation (EEC) No 2831/83 of 7 October 1983 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280 / 14 Official Journal of the European Communities 12 . 10 . 83 COMMISSION REGULATION (EEC) No 2831 / 83 of 7 October 1983 on the supply of various lots of skimmed-milk powder as food aid requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), as amended by Regulation (EEC) No 1886 / 83 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 4 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/ 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( s ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p. 1 . ( 4 ) OJ No L 120 , 1 . 5 : 1982 , p . 1 . ( s ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 7 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . 12. 10 . 83 No L 280 / 15Official Journal of the European Communities ANNEX J Notice of invitation to tender f 1 ) Description of the lot A 1 . Programme Council Regulations : 1982 (a) legal basis (EEC ) No 1037 / 82 ( b) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4. Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 358 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354/ 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 December 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  No L 280 / 16 Official Journal of the European Communities 12 . 10 . 83 Description of the lot B 1 . Programme Council Regulations : 1982 ( a) legal basis (EEC) No 1037 / 82 (b ) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 6 549 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 April 1983 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 ( b) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  12 . 10 . 83 Official Journal of the European Communities No L 280 / 17 Description of the lot C 1 . Programme Council Regulations: 1982 (a) legal basis (EEC) No 1037 / 82 (b ) purpose (EEC ) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 254 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  No L 280/ 18 Official Journal of the European Communities 12 . 10 . 83 Description of the lot D 1 . Programme Council Regulations : 1982 ( a) legal basis (EEC) No 1037 / 82 ( b ) purpose (EEC) No 1038 / 82 2. Recipient World Food Programme 3 . Country of destination Guinea 4 . Stage and place of delivery fob 5 . Representative of the recipient (2 )  6 . Total quantity three tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into intervention stock after 1 April 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GUINEE 2485 / LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / CONAKRY / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 12. 10 . 83 Official Journal of the European Communities No L 280 / 19 Description of the lot E 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC) No 1037 / 82 (b ) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 900 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC ) No 1354 / 83 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 December 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 31 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  No L 280/ 20 Official Journal of the European Communities 12 . 10 . 83 Description of the lot F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2. Recipient 3 . Country of destination } Mali 4 . Stage and place of delivery Free at destination Bamako via Abidjan 5 . Representative of the recipient Union laitiÃ ¨re de Bamako (ULB), Route Sotuba , boÃ ®te postale 20 , Bamako , Mali 6 . Total quantity 600 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 April 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / Ã LA RÃ PUBLIQUE DU MALI' 12 . Shipment period Before 15 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 ( b) closing date for the submis ­ sion of tenders 14 November 1983 \ 15 . Miscellaneous  0 12 . 10 . 83 Official Journal of the European Communities No L 280 / 21 Description of the lot G 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination } Central African Republic 4 . Stage and place of delivery Free at destination Bangui via Douala (Cameroon) 5 . Representative of the recipient SICPAD , boÃ ®te postale 1356 , Bangui (RCA) ( tel . 61 17 98 ) 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B) of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE CENTRAFRICAINE' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 15 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  No L 280/22 Official Journal of the European Communities 12 . 10 . 83 Description of the lot H , 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Syria 4 . Stage and place of delivery cif Lattakia / Tartous 5 . Representative of the recipient Chief Supply and Transport Division , UNRWA Headquarters , PO Box 700 , A-1400 Vienna 6 . Total quantity 15 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B) of Regulation (EEC ) No 1354 / 83 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 12 . 10 . 83 Official Journal of the European Communities No L 280/23 Description of the lot I K 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992/ 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Cisjordanie 4. Stage and place of delivery Free at destination Ashdod 5 . Representative of the recipient ICRC Delegation , Asia House , 4 Weitzmann Street , Tel Aviv , Israel 6 . Total quantity 100 tonnes 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ISR-20 / WB / 'ISR-20 / G / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 3 )(V No L 280 / 24 Official Journal of the European Communities 12 . 10 . 83 Description of the lot L 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2. Recipient International Committee of the Red Cross 3 . Country of destination El Salvador 4 . Stage and place of delivery Free at destination Acajutla 5 . Representative of the recipient DelegaciÃ ³n del CICR , c / o Cruz Roja SalvadoreÃ ±a , Centro del Gobierno 17 , Calle Ponente y Avenida Henri Dunant , San Salvador 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland and the United Kingdom 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and: Ã LS-27 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / ACAJUTLA' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/ 83 : (a ) shipment period Before 15 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 4 ) 12 . 10 . 83 Official Journal of the European Communities No L 280 / 25 Description of the lot M N 1 . Programme 1982 Council Regulations : ( a ) legal basis (EEC) No 1037 / 82 ( b) purpose (EEC) No 1038 / 82 2 . Recipient NGO 3 . Country of destination El Salvador 4 . Stage and place vof delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 200 tonnes 200 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland and the United Kingdom 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'CATHWELL / 80158 / 'CATHWELL / 80159 / ACAJUTLA / LECHE DESNATADO EN POLVO CON VITAMINAS A y D / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 (b) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 4 )( 5 ) No L 280/26 Official Journal of the European Communities 12 . 10 . 83 Description of the lot 0 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992/ 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Jordan 4 . Stage and place of delivery cif Aqaba 5 . Representative of the recipient Chief Supply and Transport Division , UNRWA Headquarters , PO Box 700 , A-1400 Vienna 6 . Total quantity 280 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12. Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1983 (b) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 4 ) 12 . 10 . 83 Official Journal of the European Communities No L 280 /27 Description of the lot P 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Syria 4 . Stage and place of delivery cif Lattakia / Tartous 5 . Representative of the recipient Chief Supply and Transport Division , UNRWA Headquarters , PO Box 700 , A-1400 Vienna 6 . Total quantity 161 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous n No L 280 / 28 Official Journal of the European Communities 12 . 10 . 83 Description of the lot Q 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Lebanon 4 . Stage and place of delivery cif Beirut 5 . Representative of the recipient Chief Supply and Transport Division , UNRWA Headquarters , PO Box 700 , A- 1400 Vienna 6 . Total quantity 316 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354/ 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 4 ) 12 . 10 . 83 Official Journal of the European Communities No L 280 / 29 Description of the lot R 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Lebanon 4 . Stage and place of delivery cif Beirut 5 . Representative of the recipient Chief Supply and Transport Division , UNRWA Headquarters , PO Box 700 , A-1400 Vienna 6 . Total quantity 236 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1983 ( b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 4 ) No L 280 / 30 Official Journal of the European Communities 12 . 10 . 83 Description of the lot S T 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Israel Lebanon 4 . Stage and place of delivery cif Ashdod cif Beirut 5 . Representative of the recipient Chief Supply and Transport Division , UNRWA Headquarters , PO Box 700 , A- 1400 Vienna 6 . Total quantity 500 tonnes 500 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 15 December 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1983 ( b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 3 )(&lt;) ( 4 ) 12 . 10 . 83 Official Journal of the European Communities No L 280 / 31 Description of the lot U 1 . Programme Council Regulations : 1982 (a ) legal basis (EEC) No 1037 / 82 (b ) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 164 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354/ 83 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'SYRIA 2511 / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 ( b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  No L 280 /32 Official Journal of the European Communities 12 . 10 . 83 Description of the lot V 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC) No 1037 / 82 ( b ) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Morocco 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 2 030 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 April 1983 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'MAROC 2592 / LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / CASABLANCA' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 ( b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  12 . 10 . 83 Official Journal of the European Communities No L 280 / 33 Description of the lot X 1 . Programme Council Regulations : 1981 ( a ) legal basis (EEC ) No 1399 / 81 (b ) purpose (EEC ) No 1400 / 81 2 . Recipient 3 . Country of destination Republic of Djibouti 4 . Stage and place of delivery cif Djibouti 5 . Representative of the recipient MinistÃ ¨re du Commerce , Office National d'approvisionnement et de commercialisation (ONAC), boÃ ®te postale 79 , Djibouti , ( tel . 35 03 27 ) 6 . Total quantity 1 00 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'POUR DISTRIBUTION GRATUITE' 12. Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 ( b) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous n No L 280/ 34 Official Journal of the European Communities 12 . 10 . 83 Description of the lot Y Z AA 1 . Programme 1983 I ( a ) legal basis Council Regulation (EEC) No 1992/ 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination } Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , Conseiller , Ambassade de l'lnde, Chaussee de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity ( 6 ) 2 500 tonnes 1 500 tonnes 1 000 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch Irish Danish 9 . Specific characteristics Entry into intervention stock after 1 July 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'BOMBAY / 'CALCUTTA / 'MADRAS / SUPPLIED TO INDIAN DAIRY CORPORATION UNDER FOOD-AID PROGRAMME OF EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 11 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 November 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 l 15 . Miscellaneous  I 12 . 10 . 83 Official Journal of the European Communities No L 280/ 35 Description of the lot AB AC AD 1983 Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 Republic of India fob M. Chawla , Conseiller , Ambassade de l'Inde , ChaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles 1 . Programme ( a ) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient 6 . Total quantity ( 6 ) 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 3 000 tonnes 1 500 tonnes 500 tonnes Intervention stock Irish Entry into intervention stock after 1 August 1983 25 kilograms 'BOMBAY / 'CALCUTTA / 'MADRAS / SUPPLIED TO INDIAN DAIRY CORPORATION UNDER FOOD-AID PROGRAMME OF EUROPEAN ECONOMIC COMMUNITY' Before 9 December 1983 24 October 1983 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders Before 9 December 1983 14 November 1983 15 . Miscellaneous No L 280 / 36 Official Journal of the European Communities 12 . 10 . 83 Notes: 0 ) This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) Shipment to take place in 20-ft containers . ( 4 ) The successful tenderer shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 5 ) Shipment to take place in 20-ft containers ; conditions : shippers  count  load and stowage (els). ( 6 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored . 12 . 10 . 83 Official Journal of the European Communities No L 280 / 37 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 358 208 World Food Programme Syria Syria 1337 / Lattakia / Action of the World Food Programme 150 Programme alimentaire mondial Burundi Burundi 51 8E2 / Mombasa en transit Ã Bujum ­ bura / Action du Programme alimentaire mondial B 6 549 200 World Food Programme Uganda Uganda 2417 / Dried skimmed milk , non ­ enriched / Mombasa in transit to Uganda / Action of the World Food Programme 5 030 World Food Programme Egypt Egypt 2046E / Dried skimmed milk , non ­ enriched / Alexandria / Action of the World Food Programme 100 World Food Programme Tanzania Tanzania 2298 / Dried skimmed milk , non ­ enriched / Zanzibar / Action of the World Food Programme 1 219 World Food Programme Tanzania Tanzania 2247 / Dried skimmed milk , non ­ enriched / Dar es salam / Action of the World Food Programme C 254 100 World Food Programme South Yemen Yemen 2166P1 / Action of the World Food Programme 24 World Food Programme North Yemen Yemen 723 / Hodeidah / Action of the World Food Programme 40 Programa alimentar mundial Angola Angola 2566Q / Luanda / Fornecido pelo programa alimentar mundial 90 Programa alimentar mundial Angola Angola 2636 / Luanda / Fornecido pelo pro ­ grama alimentar mundial No L 280 / 38 Official Journal of the European Communities 12 . 10 . 83 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking E 900 80 World Food Programme Jordan Jordan 2108 / Aqaba / Action of the World Food Programme 300 World Food Programme South Yemen SOY 2453P1 / Aden / Action of the World Food Programme 120 World Food Programme South Yemen Yemen 608P2 / Aden / Action of the World Food Programme 250 World Food Programme Jordan Jordan 2301P1 / Aqaba / Action of the World Food Programme 150 World Food Programme Somalia Somalia 2326P1 / Mogadiscio / Action of the World Food Programme